Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
Al decidir un caso, los integrantes de este Tribunal te-nemos la obligación de utilizar al máximo el conocimiento adquirido a través de las diferentes vivencias que hemos tenido a lo largo de los años, aplicando dicho caudal de conocimientos al caso ante nuestra consideración con el propósito de descubrir la verdadera y real situación de he-chos del mismo.
Sólo así podremos entender, y aquilatar, a plenitud el comportamiento normal y ordinario de los seres humanos que comparecen ante las puertas de este Foro en busca de solución para los conflictos y problemas en que se ven involucrados.
I — t
No tenemos reparo alguno a la aseveración mayoritaria de que la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.) “tiene como propósito proteger el derecho a la intimidad de los empleados y [que] expresamente cubre el [tipo del alegado] discrimen que es objeto de esta controversia”. Opinión mayoritaria, pág. 226. Tampoco te-nemos objeción alguna a lo expresado por el Tribunal a los efectos de que “existe una clara política pública en favor de la protección y el fortalecimiento de la familia” y de que el “matrimonio, como institución básica, contribuye como ninguna otra al robustecimiento y vitalidad de la familia, componente medular de nuestra sociedad”. Id., págs. 230-231. No puede ser de otra manera.
Lo que objetamos, de manera vehemente, es la conclu-sión de este Tribunal de que en el presente caso la única, principal y determinante razón para despedir de su empleo *245al Ledo. John T. Belk —como abogado de la sociedad Mar-tínez, Odell y Calabria— que tuvo el referido bufete de abogados lo fue el hecho escueto de que éste había con-traído matrimonio con la Leda. Margarita Serapión y que, en consecuencia, procede la confirmación de la sentencia recurrida que así lo determinó.
No tenemos duda alguna de que el hecho del matrimo-nio fue el germen, o la semilla, que causó o desembocó en la total “falta de confianza” en el licenciado Belk, de parte de los socios propietarios del mencionado bufete de abogados, “falta de confianza” que sí fue la principal razón para el despido del primero.
Debemos, todos, cuestionarnos: en el ejercicio de una profesión, como la abogacía, en que la confianza juega un papel principalísimo, ¿puede alguien confiar en una persona que oculta por un período de dos (2) años el hecho de que ha contraído matrimonio con una compañera de tra-bajo? Es correcto que el licenciado Belk no tenía la obliga-ción legal de informar que se había casado; pero, ¿por qué ocultarlo? ¿Nos hemos olvidado del sabio refrán pueblerino a los efectos de que el que miente en lo poco, miente en lo mucho? ¿Puede tenerse confianza en una persona que así actúa? ¿Podía, además, confiar plenamente el bufete de Martínez, Odell y Calabria en el esposo de una ex socia con quien ellos habían roto la sociedad, por otras razones, y con quien sus relaciones no eran cordiales?
Como, incluso, correctamente señala la Mayoría, hemos resuelto que cuando un patrono alega “falta de confianza” como la razón del despido, éste debe demostrar que el em-pleado violó reglas u órdenes del patrono, que el empleado es negligente, inepto o ineficiente en su trabajo, o que ha incurrido en fraude, deslealtad grave o en faltas de honradez. Véase Wolf v. Neckwear Corporation of P.R., 80 D.P.R. 537 (1958). Cabe preguntarse: ¿no constituye un fraude, una deslealtad grave, o una falta de honradez de *246parte de un asociado de un bufete de abogados el ocultar por dos (2) años el matrimonio con uno de los jefes o socios propietarios del mismo?
La Mayoría argumenta —con el propósito de demostrar que la referida actuación no tiene mayor relevancia— que la licenciada Serapión no era el “jefe inmediato” de su es-poso, el licenciado Belk. Nuevamente, cabe preguntarse: ¿Es eso lo verdaderamente determinante? Además, du-rante ese período de dos (2) años, al discutir-los socios los méritos de los asociados, ¿acaso ella —en aras de mantener oculto el matrimonio— no participó en las evaluaciones y concesiones de aumentos de salario y bonos que se le hicie-ron al licenciado Belk?
Por último, debemos todos hacernos la siguiente pre-gunta: si la norma imperante en esta clase de casos —como, incluso, acepta la Mayoría— es a los efectos de que, para derrotar la presunción de discrimen que esta-blece la citada Ley Núm. 100, el patrono no tiene que pro-bar la causa del despido sino que basta con que demuestre que la alegada razón discriminatoria no fue el “motivo de-terminante” para el despido, ¿no es esto lo que, precisa-mente, ha sucedido en el presente caso? ¿Podemos, con ab-soluta tranquilidad de conciencia, decretar y decidir que al licenciado Belk lo despidieron de su empleo como abogado meramente por haber contraído matrimonio con una “com-pañera” de trabajo?
En conclusión: aparte del hecho de que la decisión que hoy se emite por una mayoría de los integrantes del Tribu-ñal en cierta forma afecta, o mancha, la reputación de unos distinguidos miembros de la profesión legal, la misma, a nuestro humilde entender, constituye un premio a un indi-viduo que no actuó con la honestidad que debe caracterizar siempre no sólo a un abogado, sino que a todo ser humano.
Es por ello que disentimos.